Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination (RCE) filed on April 22, 2021, with the submission filed on April 13, 2021, that includes a response to the Final Office Action mailed November 24, 2020, has been entered. Claim 1 has been amended; claims 2, 4, 5, and 16 have been canceled; and claim 18 has been newly added. Claims 3, 6, 8, 9, 11-15, and 17 have been withdrawn. Claims 1, 7, 10, and 18 are under examination.  
Withdrawal of Prior Claim Rejections - 35 USC § 103
Neither Liu et al. nor Shimojima et al. expressly disclose that “the thin-film, self-assembled, multilayer, laminar coating has a thickness of about 1 µm”, as now stipulated in newly added claim 18. Moreover, claim 1 has been amended to include the limitations “thin-film” and “multilayer laminar coating” and to broaden the requisite coating constituent from “decyltriethoxysilane” to an “alkyltrialkoxysilane having a silane head and a C4-C20 aliphatic tail”. In view of all the claim amendments, the 35 USC 103 rejection presented in the Final Office Action mailed November 24, 2020 has been et al. reference to better address the currently presented subject matter. 
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 10, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/634,186 (U.S. Patent Application Pub. No. 2020/0384164), in view of Shimojima et al. (Langmuir. 2002; 18: 1144-1149). 
Applicant’s elected subject matter is directed to a medical implant device comprising a substrate composed of magnesium metal; a self-assembled, multilayer, laminar coating on the substrate having a thickness of about 1 µm comprising an alkyltrialkoxysilane with a silane head and a C4-C20 aliphatic tail; 3-aminopropyl-trimethoxysilane (i.e. a binding compound) coupled to the surface of the coating; and an active “component” coupled to the binding compound. 
Claims 1-10 of U.S. Patent Application No. 16/634,186 disclose a substrate composed of e.g. magnesium metal; and a self-assembled coating on the substrate and comprising an alkyltrialkoxysilane with a silane head and a C4-C20 aliphatic tail; 3-aminopropyl-
Shimojima et al. disclose a device comprising a substrate; and a thin, self-assembled, transparent, continuous coating on the substrate comprising e.g. decyltriethoxysilane and having a multilayer, laminar structure wherein the coating affords precise control of morphology, and a well-ordered, homogeneous network architecture with improved thermal stability by a simple sol-gel process at room temperature.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent Application No. 16/634,186 discloses that by “a self-assembled organosilane-containing coating” they mean e.g. a multilayer, laminar coating with a thickness of about 1 µm, and, moreover, Shimojima et al. disclose the advantages of forming the thin, multilayer, laminar coating containing an organosilane, such as decyltriethoxysilane, i.e. the coating affords precise control of morphology, and a well-ordered, homogeneous network architecture with improved thermal stability by a simple sol-gel process at room temperature. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. (U.S. Patent Application Pub. No. 2006/0204767), in view of Liu et al. (Acta Biomaterialia. 2013; 9: 8671-8677) and Shimojima et al. (Langmuir. 2002; 18: 1144-1149).
Applicant Claims
Applicant’s elected subject matter is directed to a medical implant device comprising a substrate composed of magnesium metal; a self-assembled, multilayer, laminar coating on the substrate having a thickness of about 1 µm and comprising an 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Albert et al. disclose a device comprising a substrate composed of e.g. magnesium metal; a thin, self-assembled coating on the substrate comprising a layer based on alkyltrialkoxysilane e.g. with a silane head and a C4-C20 aliphatic tail; and a layer based on e.g. 3-aminopropyl-trimethoxysilane; wherein the coating can have a thickness most preferably of about 0.5-2 µm and provides anti-corrosion protection for the metal substrate (abstract; paragraphs 0001, 0014, 0015-0018, 0020, 0023-0026, 0028, 0031, 0034, 0036, 0038, 0039, 0040, 0048, 0051, 0053, 0056-0059, 0070).
Liu et al. disclose a medical implant device comprising a substrate comprising magnesium metal; a self-assembled coating on the substrate comprising an organosilane (i.e. bistriethoxysilylethane); 3-aminopropyl-trimethoxysilane (i.e. binding compound) coupled to the surface of the coating, and heparin (i.e. an active compound) coupled to the binding compound, wherein the coating provides anti-corrosion protection for the metal substrate (abstract; Figure 1).
Shimojima et al. disclose a device comprising a substrate; and a thin, self-assembled, transparent, continuous coating on the substrate comprising e.g. decyltriethoxysilane and having a multilayer, laminar structure wherein the coating affords precise control of morphology, and a well-ordered, homogeneous network architecture with improved thermal stability by a simple sol-gel process at room temperature.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Albert et al. do not explicitly disclose that the device is a medical implant and comprises an active “component” coupled to the 3-aminopropyl-trimethoxysilane, and that the coating based on based on alkyltrialkoxysilane e.g. with a silane head and a C4-C20 aliphatic tail has a multilayer, laminar structure. These deficiencies are cured by the teachings of Liu et al. and Shimojima et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Albert et al., Liu et al. and Shimojima et al., outlined supra, to devise Applicant’s presently claimed device. 
Albert et al. disclose a device comprising a substrate composed of e.g. magnesium metal; a thin, self-assembled coating on the substrate comprising a layer based on alkyltrialkoxysilane e.g. with a silane head and a C4-C20 aliphatic tail; and a layer based on e.g. 3-aminopropyl-trimethoxysilane; wherein the coating can have a thickness most preferably of about 0.5-2 µm, and wherein the coating provides significant corrosion protection and is particularly effective at protecting the metal substrate in electrolyte (i.e. salt) solutions. Since Liu et al. disclose that anti-corrosive coatings are of particular interest in biodegradable implant applications, and that a medical implant device comprising a substrate comprising magnesium metal; a multilayer, self-assembled coating applied to the substrate comprising a first layer et al. device with heparin (i.e. an active compound) coupled to the 3-aminopropyl-trimethoxysilane, with the reasonable expectation that the resulting device can be successfully employed as a medical implant device and that the coating will provide both anti-corrosion protection for the metal substrate as well as biocompatibility.
Moreover, Liu et al. discloses that silanes, e.g. alkyltrialkoxysilanes, form excellent anti-corrosive coatings for metal substrates, and that better corrosion protection is provided by the alkyltrialkoxysilanes that are able to form a dense, three-dimensional network. Since Shimojima et al. disclose that decyltriethoxysilane  together with TEOS, can readily self-assemble into a multilayer coating with a laminar structure on a substrate; wherein the coating affords precise control of morphology; and a well-ordered, homogeneous network architecture with improved thermal stability by a simple sol-gel process at room temperature; one of ordinary skill in the art would thus be motivated to produce the coating based on alkyltrialkoxysilane e.g. with a silane head and a C4-C20 aliphatic tail as a multilayer, laminar structure, with the reasonable expectation that the resulting coating will be a dense highly ordered and homogeneous 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617